Citation Nr: 1135761	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bipolar disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger







INTRODUCTION

The Veteran served on active duty from June 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned during a travel board in May 2011.  A transcript of the proceeding has been associated with the claims file.  

This matter is REMANDED to the RO the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required of him.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records are negative for complaints of or treatment for an acquired psychiatric disorder.  However, they do show that the Veteran was treated for alcohol abuse.  A September 1989 treatment note indicates that the Veteran was admitted to the emergency room due to his alcohol levels.  An October 1989 memorandum indicates that the Veteran had entered an alcohol abuse rehabilitation program.  A November 1989 medical narrative provides that the Veteran was diagnosed with alcohol dependency.  This narrative indicates that the Veteran was resistant to change, had difficulty expressing his feelings, and made very little self-disclosure.  A June 1990 medical note provides that he had suffered from stress and anxiety for about a year.  An August 2003 Medical Prescreen of Medical History Report reiterates that the Veteran had undergone alcohol rehabilitation.

Post-service medical records, to include VA medical records and private treatment records, show that the Veteran has been treated for and diagnosed with bipolar disorder and alcohol dependence.  

The Veteran asserted that he began experiencing symptoms of his bipolar disorder during his service and started to self-medicate these symptoms with alcohol use and abuse.  During his May 2011 Board hearing, the Veteran testified that he would drink because he could not stop.  He indicated that he experienced anxiety and felt depressed.  He provided that the psychiatrists in-service did not seek other diagnoses after initially diagnosing him with alcohol abuse.  The Veteran also provided that his performance got worse during his service.  He indicated that his bipolar disorder caused conflicts with others.  

A veteran, as a layperson, is competent to report symptoms that he experiences or has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  As provided above, service treatment records show symptoms of a possible psychological disorder as well as alcohol dependence.  Post-service medical records reflect a current diagnosis of a bipolar disorder and alcohol dependence.  The Veteran has testified that the symptoms he experienced during service were medicated by his alcohol abuse and that once he was diagnosed with alcohol abuse his psychologists did not further examine any other possible psychological disorders.  However, he provided that the in-service symptoms are the same as his current symptoms.  The Veteran has not been provided a VA examination in connection with this claim.  In light of this evidence, the Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, 20 Vet. App. 79.

It is noted that alcohol dependence is deemed by statute to be the result of willful misconduct and cannot itself be service connected.  See 38 C.F.R. § 3.301(c)(3).  However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Furthermore, the Veteran has provided evidence of current treatment for bipolar disorder and alcohol abuse, and indicated his belief that these disorders are linked, including stating that he has experienced the same symptoms of an acquired psychiatric disorder from the time of his military service.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed psychiatric disorder(s), to include bipolar disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report. All appropriate tests and studies should be conducted.

The examiner is asked to determine the etiology of any acquired psychiatric disorder(s).  The examiner should express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's psychiatric disability is related to service, to include the symptoms he experienced during service.  Discuss whether it is it more likely than not (more than 50 percent probability) that any psychiatric disorder is the result of abuse of alcohol or drugs.  The examiner should also indicate if any substance abuse during service was self-medication for an acquired psychiatric disorder incurred during the Veteran's military service.  The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2. Then, the RO should then readjudicate the claim.  If such action does not resolve the claim, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



